DISMISS; and Opinion Filed July 6, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00983-CV

       MEREDITH HICKS-CAPLETON DBA GEMSTONE MANAGEMENT AND
                      CONSULTING, LLC, Appellants
                                 V.
                DESOTO CHAMBER OF COMMERCE, Appellee

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-12-05372-D

                              MEMORANDUM OPINION
                            Before Justices Bridges, Lang, and Schenck
                                    Opinion by Justice Bridges
       Before the Court is appellee’s June 19, 2015 motion to dismiss this appeal for want of

prosecution. Our records show that both the clerk’s and the reporter’s records in this case are

overdue. By order dated January 15, 2015, the Court granted appellants’ second motion to

extend time to pay for the records and ordered appellants to provide proof of payment or

arrangements to pay for the clerk’s and reporter’s records within thirty days. To date, neither the

clerk’s nor the reporter’s record have been filed, appellants have not provided the required proof

of payment or arrangements to pay for the records, and appellants have not responded to

appellee’s motion to dismiss for want of prosecution or otherwise corresponded with the Court

regarding the status of this appeal.
       Accordingly, we grant appellee’s motion and dismiss this appeal for want of prosecution.

See TEX. R. APP. P. 42.3.




                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE


140983F.P05




                                             –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

MEREDITH HICKS-CAPLETON DBA                          On Appeal from the County Court at Law
GEMSTONE MANAGEMENT AND                              No. 4, Dallas County, Texas
CONSULTING, LLC, Appellants                          Trial Court Cause No. CC-12-05372-D.
                                                     Opinion delivered by Justice Bridges.
No. 05-14-00983-CV         V.                        Justices Lang and Schenck participating.

DESOTO CHAMBER OF COMMERCE,
Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

         It is ORDERED that appellee DESOTO CHAMBER OF COMMERCE recover its costs
of this appeal from appellants MEREDITH HICKS-CAPLETON DBA GEMSTONE
MANAGEMENT AND CONSULTING, LLC.


Judgment entered this 6th day of July, 2015.




                                               –3–